DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
Claim 1: “the respective packages” should read “respective packages of the plurality of packages”.
Claim 1: “…indicating suitability of each of a plurality of delivery drivers to delivery of the respective packages” should read “…indicating suitability of each of a plurality of delivery drivers to deliver the respective packages” 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “storage configured to” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “store package information indicating respective types of a plurality of packages for delivery from a dispatch base, and driver information indicating suitability of each of a plurality of delivery drivers to delivery of the respective packages from the dispatch base to a delivery destination; and select a package for delivery by a delivery driver based on the package information and the driver information, and generate a delivery route for a delivery driver to deliver the selected package to the corresponding delivery destination.”
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers matching a delivery driver with a delivery order which is a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim recites a storage and processor. Each of the additional limitations is recited at a high level of generality which amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer 
Dependent claims 2-12 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ripert (US 2019/0114583) in view of High (US 2018/0253691).
As per claim 1, Ripert discloses a delivery system comprising: a storage configured to store item information indicating respective types of a plurality of items for delivery from a dispatch base (paragraph 7-8, 20),  and driver information indicating suitability of each of a plurality of delivery drivers to delivery of the respective items from the dispatch base to a delivery destination (paragraph 33); and 
a processor configured to select an item for delivery by a delivery driver based on the item information and the driver information (paragraph 33), and generate a delivery route for a delivery driver to deliver the selected item to the corresponding delivery destination (paragraph 30-33).  
However, Ripert does not disclose but High discloses that the items are packages (paragraph 36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by High in the teaching of Ripert, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 2, Ripert discloses wherein: the package information is information including a package weight; and the driver information is information including a maximum deliverable package weight of each of the delivery drivers (paragraph 20, 26 and 33).  
As per claim 3, Ripert in view of High disclose all the limitation of claim 1. Ripert does not disclose but High discloses wherein in cases in which the driver information includes first unfeasible delivery information pertaining to the package information as unfeasible delivery information regarding a delivery that would place a high load on the corresponding delivery driver, the processor eliminates any package corresponding to the first unfeasible delivery information from being selected for the delivery driver with the first unfeasible delivery information (paragraph 35-36, the driver information contains capabilities of the driver which the system uses to only match the orders that matches the driver’s capabilities and exclude orders that do not match the driver’s capabilities)(please see claim 1 rejection for combination rationale).  
As per claim 4, Ripert in view of High disclose all the limitation of claim 2. Ripert does not disclose but High discloses wherein in cases in which the driver information includes first unfeasible delivery information pertaining to the package information as unfeasible delivery information regarding a delivery that would place a high load on the corresponding delivery driver, the processor eliminates any package corresponding to the first unfeasible delivery information from being selected for the delivery driver with the first unfeasible delivery information (paragraph 35-36, the driver information contains capabilities of the driver which the system uses to only match the orders that matches the driver’s capabilities and exclude orders that do not match the driver’s capabilities)(please see claim 1 rejection for combination rationale).  
Claim(s) 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ripert (US 2019/0114583) in view of High (US 2018/0253691), as disclosed in the rejection of claim 1-4, in further view of High (US 2019/0034856), hereinafter “High II”. 
As per claim 5, Ripert does not disclose but High II discloses wherein the delivery route includes impediment information regarding an impediment to package delivery (paragraph 35-38, the route includes impediment such as bodies of water or stairs).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by High II in the teaching of Ripert, in order to select one or more SAV auxiliary components 124 that include at least one stair climbing component (please see High II, paragraph 38).
As per claim 6, Ripert does not disclose but High II discloses wherein the delivery route includes impediment information regarding an impediment to package delivery (paragraph 35-38, the route includes impediment such as bodies of water or stairs)(please see claim 5 rejection for combination rationale).
As per claim 7, Ripert does not disclose but High II discloses wherein the delivery route includes impediment information regarding an impediment to package delivery (paragraph 35-38, the route includes impediment such as bodies of water or stairs)(please see claim 5 rejection for combination rationale).
As per claim 8, Ripert does not disclose but High II discloses wherein the delivery route includes impediment information regarding an impediment to package delivery (paragraph 35-38, the route includes impediment such as bodies of water or stairs)(please see claim 5 rejection for combination rationale).
As per claim 9, Ripert in view of High and High II disclose all the limitation of claim 5. Ripert does not disclose but High discloses wherein in cases in which the driver information includes second unfeasible delivery information pertaining to the impediment information as unfeasible delivery information regarding a delivery that would place a high load on the corresponding delivery driver, the processor eliminates any package corresponding to the second unfeasible delivery information from being selected for the delivery driver with the second unfeasible delivery information (paragraph 35-36, the driver information contains availability of vehicles associated with the driver which the system uses to only match the orders that matches the availability of vehicles and exclude orders that do not match the vehicle availability)(please see claim 1 rejection for combination rationale). 
As per claim 10, Ripert in view of High and High II disclose all the limitation of claim 6. Ripert does not disclose but High discloses wherein in cases in which the driver information includes second unfeasible delivery information pertaining to the impediment information as unfeasible delivery information regarding a delivery that would place a high load on the corresponding delivery driver, the processor eliminates any package corresponding to the second unfeasible delivery information from being selected for the delivery driver with the second unfeasible delivery information (paragraph 35-36, the driver information contains availability of vehicles associated with the driver which the system uses to only match the orders that matches the availability of vehicles and exclude orders that do not match the vehicle availability)(please see claim 1 rejection for combination rationale). 
As per claim 11, Ripert in view of High and High II disclose all the limitation of claim 7. Ripert does not disclose but High discloses wherein in cases in which the driver information includes second unfeasible delivery information pertaining to the impediment information as unfeasible delivery information regarding a delivery that would place a high load on the corresponding delivery driver, the processor eliminates any package corresponding to the second unfeasible delivery information from being selected for the delivery driver with the second unfeasible delivery information (paragraph 35-36, the driver information contains availability of vehicles associated with the driver which the system uses to only match the orders that matches the availability of vehicles and exclude orders that do not match the vehicle availability)(please see claim 1 rejection for combination rationale). 
As per claim 12, Ripert in view of High and High II disclose all the limitation of claim 8. Ripert does not disclose but High discloses wherein in cases in which the driver information includes second unfeasible delivery information pertaining to the impediment information as unfeasible delivery information regarding a delivery that would place a high load on the corresponding delivery driver, the processor eliminates any package corresponding to the second unfeasible delivery information from being selected for the delivery driver with the second unfeasible delivery information (paragraph 35-36, the driver information contains availability of vehicles associated with the driver which the system uses to only match the orders that matches the availability of vehicles and exclude orders that do not match the vehicle availability)(please see claim 1 rejection for combination rationale). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628